                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                1:18-cv-00191-FDW

BRICE C. MOORE,                     )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )
                                    )                        ORDER
                                    )
H. CORPENING, et al.                )
                                    )
                  Defendants.       )
____________________________________)

       THIS MATTER is before the Court on Plaintiff’s “Motion for the Court to Order Marion

Correctional to Return My Legal Property Back in My Possession, And to Leave It Alone. And

That the Court will Grant Protective Custody to Plaintiff. Reasons Stated Below for Support of

Both Request.” [Doc. 30].

       Pro se Plaintiff Brice C. Moore (“Plaintiff”) is a prisoner of the State of North Carolina,

currently incarcerated at Central Prison, North Carolina. Plaintiff filed this action on July 10,

2018, pursuant to 42 U.S.C. § 1983. [Doc. 1]. The Court dismissed Plaintiff’s Complaint on

January 11, 2019, as duplicative of another lawsuit brought by the Plaintiff pending in this Court,

Civil Case No. 1:19-cv-00005-FDW (“Case No. 1:19-cv-5”). [Doc. 22]. Case No. 1:19-cv-5 was

also dismissed as duplicative of another lawsuit filed by Plaintiff with this Court, Civil Case No.

1:19-cv-00091-FDW (“Case No. 1:19-cv-91”). [Case No. 1:19-cv-5, Doc. 17]. In Case No. 1:19-

cv-91, due to an extreme number of filings by the Plaintiff, many of which were duplicative, the

Court ordered that Plaintiff must seek leave of Court before filing any further documents in that

case. [Case No. 1:19-cv-91, Doc. 36].
       It appears Plaintiff has filed the pending motion in this closed case, instead of in Case No.

1:19-cv-91, to avoid the Court’s Order to seek leave of Court before filing a document. The Court

will deny Plaintiff’s motion on this ground alone. Additionally, in the pending motion, Plaintiff

seeks primarily the return of his legal property and to be placed in protective custody. Plaintiff,

however, has been transferred to Central Prison since filing the instant motion. As such, the relief

he seeks is moot, in any event. The Plaintiff’s motion is denied.

       IT IS, THEREFORE, ORDERED that:

       Plaintiff’s motion [Doc. 30] is DENIED.

                                                     Signed: December 18, 2019




                                                 2
